UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

L. Ruther,                                     )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 18-1180 (UNA)
                                               )
                                               )
Tennessee,                                     )
                                               )
                Defendant.                     )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).



                                                   1
       Plaintiff resides in Manassas, Virginia. He has filed a purported complaint against what

is presumed to be the State of Tennessee. The cryptic document simply fails to provide any

notice of a claim and the basis of federal court jurisdiction. A separate order of dismissal

accompanies this Memorandum Opinion.




                                                      __________s/s__________________
                                                      COLLEEN KOLLAR-KOTELLY
DATE: May 31, 2018                                    United States District Judge




                                                 2